DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
Regarding claim 16, in line 1 after “analysis” insert the limitation “, if” to place the claim in better form.
Regarding claim 18, the limitation “steps (a), (b), (c) and/or (d) is/are” should be amended to “one or more of steps (a), (b), (c) and (d) are” in order to place the claim in better form.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, in lines 2-3 the limitation “if carried out, step (d) have been completed,” renders the claim indefinite since it is unclear if step (d) is actually required. Furthermore, the limitation is grammatically unclear.
Claims 20-21 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16-23, 25-29 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 5,114,730) in view of Troplin et al. (WO 2013/178945 A1) and Vegkitchen NPL.
Citations to Troplin et al. are taken from the USPTO translation provided with this office action.
Regarding claim 1, Ellis teaches a method of making a cocoa product (abstract) comprising providing a slurry comprising placing cocoa powder into a mixer with 50-80% water, adding an alkali to the slurry in an amount of 1-6% dry solids basis (dsb), heating the mixture to 150-200oF for 30-60 minutes, and spray drying (column 3 lines 10-23). In the examples of column 4, the amount of cocoa powder by weight percentage can be ~22 wt% (960 / (960+3500)) of the slurry for example 1, ~24 wt% for example 2, and so on. Therefore the reference is construed to teach “between about 10% and 60% by weight of [the starting material] powder”.
Ellis does not teach drying to a moisture content of 2-10 wt%. However, since the reference teaches spray drying to form the powder, it would have been obvious to one of ordinary skill in the art at the time of the invention to dry to the claimed weight percent as a matter of manufacturing choice, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture, consistency, or preservation qualities, see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Ellis does not teach unroasted carob powder in the absence of cocoa.
Troplin et al. teaches a method of making a product including carob which has the characteristics of taste, texture and color similar to those of cocoa (page 3 first paragraph). The method comprises preparing a mixture including the seeds of at least one species of Theobroma genus and fragmented carob pods, and adding an alkaline composition to the mixture to obtain an alkalized mixture (page 6). The seeds can be from any of the species of Theobroma disclosed (pages 6-7). While T. cocoa L. is preferred, it is noted that cocoa is not required. For example, the mixture can contain only T. abovatum and the carob. The mixture comprises “raw fragments of the carob pods” (page 7 second full paragraph), and therefore the carob is construed to be unroasted.
Vegkitchen NPL teaches carob powder is commonly used as a substitute for cocoa in food products due to the similarity of color, texture, and cooking properties, although it is generally understood that said properties are not exact (page 1). Carob contains negligible fat, fewer calories (compared to chocolate), no caffeine, and no oxalic acid, contains certain micronutrients, and may be effective in soothing stomach issues (page 2 first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ellis to use the claimed amount of unroasted carob powder since the prior art acknowledges co-alkalization of carob powder with Theobroma seeds to obtain substance that can be used in foods, where Troplin teaches there are “few differences” between liquors made from all cocoa and cocoa with carob (page 15 example 1; page 17 “conclusion”), where Vegkitchen NPL teaches carob powder can be used in a similar way as cocoa, and therefore as either a flavor extender or simply to apply the Dutch (alkalization) process to the carob powder, and to produce a product which has all the benefits taught by Vegkitchen NPL.
Regarding claim 2, Ellis teaches 150-200oF as stated for claim 1.
Regarding claim 3, the combination applied to claim 1 teaches unroasted carob powder but does not teach 40-50 wt% as claimed. 
Ellis further teaches that conventional processes can use less water, such as 20-40%, which would naturally increase the relative percentage of powder material (column 2 lines 25-26). The amount of water affects parameters of the process such as cooking temperature and development of color (column 2 lines 26-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed weight percentage of carob powder since there does not appear to be any criticality or unexpected results associated with the particular amount used, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food being made, desired process parameters, and desired nutritional content, flavor, color, or texture.
Regarding claim 4, Ellis teaches adding alkali in an amount of 1-6% dsb (column 3 line 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ellis to use the claimed amount of alkali since the prior art teaches adding an amount that overlaps the claimed amount, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired color or type of alkali being used as taught by Ellis (column 3 lines 30-32, 40-41, 49-51, and 62-64).
Regarding claims 5-6, Ellis teaches sodium hydroxide and/or potassium carbonate (column 2 lines 43-45).
Regarding claims 7-8, Ellis teaches addition of an oxidizing agent to achieve desired color, where the agent can be alkali peroxyhydrate (e.g. sodium percarbonate) or dry hydrogen peroxide (column 3 lines 49-51 and 57). 
Regarding claim 9, Ellis teaches 4-10% dsb hydrogen peroxide as stated above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ellis to use the claimed amount of oxidizing agent since the reference already acknowledges that oxidizing agents impact the cocoa color (column 3), since there does not appear to be any criticality or unexpected results attributed to the claimed amount, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired color or flavor.
Regarding claims 10-11, it is noted that step (d) of claim 1 recites that holding at the elevated temperature is an optional limitation. Since the limitation is not required by claim 1, the limitations of claims 10-11 are construed to be similarly optional. Regardless, Ellis teaches 150-200oF for 30-60 minutes (column 3 lines 17-18).
Regarding claim 12, Ellis teaches sparging air into the mixture during heating column 3 lines 19-21).
Regarding claim 13, Ellis teaches drying with a spray dryer (column 3 lines 21-22).
Regarding claims 16-17, Ellis teaches testing and adjusting the color of the product as stated above. Ellis further teaches the cooking time can be done over a period of 30-60 minutes and that a variety of parameters can affect final color (column 2 lines 46-49 and 55-56).
Ellis does not specifically recite maintaining a temperature if the desired color has not been achieved and taking a sample for color analysis, and repeating as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ellis to perform the claimed process since the reference already teaches wanting to adjust color after measuring, and in order to increase reaction time between the carob and alkali such that color continues to develop until a desired result is achieved.
Regarding claim 18, Ellis teaches the reaction occurs in a mixer (column 3 lines 13-14), where mixing the materials during the claimed steps would have been readily obvious to facilitate the alkalization process (by ensuring intimate and uniform blending of the reactants) and facilitate consistency between batches.
Regarding claim 19, Ellis does not teach addition of one or more additives as claimed.
Vegkitchen NPL teaches foods to which the carob powder is added can be sweetened using barley malt syrup or agave nectar (page 2 “carob shake” and “carob fudge sauce”), and that carob is known to be used with refined sweeteners and fats that emulsify the carob (page 1 last paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ellis to include an additive such as fats or sweeteners as claimed in order to impart desired flavor/sweetness and emulsion properties as taught by Vegkitchen NPL, to facilitate blending by incorporating the additive when the mixture is at optimal parameters for said blending (e.g. elevated temperature), to obtain a desired nutritional profile, and since selection of the order of performing process steps or mixing ingredients is obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claims 20-21, the combination applied to claim 19 teaches sweeteners such as agave nectar (syrup).
Regarding claim 22, the combination applied to claim 1 does not teach adding an amount of unalkalized carob to the alkalized carob. However, the combination applied to claim 1 teaches that carob pod can be subjected to an alkalization process as taught by Troplin et al., where the alkalization process is recognized by the art to change the properties (e.g. color, flavor, etc.) of the treated material. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination to add unalkalized carob as claimed since unalkalized carob can be used in foods as an ingredient having similar properties to chocolate as taught by Vegkitchen NPL, and therefore to blend the two carob substances to obtain a mixture having desired flavor, texture, color, nutritional profile, etc.
Regarding claim 23, Troplin et al. teaches the carob can be co-alkalized with cocoa (page 7 last two paragraphs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination such that natural and/or alkalized cocoa is added since the prior art acknowledges cocoa and carob can both be alkalized, and therefore as a matter of manufacturing preference or choice for a desired nutritional or flavor profile.
Regarding claim 25, the combination applied to claim 1 teaches a method of preparing an alkalized carob as recited for said claim. The process of the combination would have naturally produced an alkalized carob.
Regarding claims 26-28, Ellis teaches that a variety of parameters can be adjusted during the reaction in order to adjust color of the final product (column 2 lines 46-53). 
Troplin teaches parameters such as percentage of carob and type of alkaline used affect the product color (page 25), and that software can be used to determine optimum parameters for a desired color (page 26).
Since the process of the prior art combination applied to claim 1 appears to be the same as that of the claimed process, and since the prior art contemplates adjusting the product color as needed by varying a number of parameters, one of ordinary skill in the art would have reasonably expected the color of the product formed by the prior art process to be the same as that of the claimed process.
Regarding claim 29, Ellis does not teach the product has a pH of 7-11.
Troplin teaches the pH can be above 7 (page 23 table VI).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination such that the product has a pH of 7-11 since alkalization is generally understood to be a process which raises the pH (or lowers the acidity) of a product, since there does not appear to be any criticality or unexpected results associated with the pH, and therefore as a matter of manufacturing choice, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the starting ingredients (Troplin page 8 second to last paragraph), desired flavor, and color.
Regarding claim 39, the combination applied to claim 1 teaches a method of preparing an alkalized carob as stated for said claim. The combination is applied to claim 39 and would have been obvious for the same reasons stated for claim 1.
The difference between claims 1 and 39 is that the latter further recites the slurry comprises plant solids consisting of unroasted carob powder.
Troplin teaches that introducing carob pods into the liquor does not significantly impact the physio-chemical properties of the product powders (page 17 “conclusion”).
Vegkitchen NPL teaches carob powder can be used in a similar fashion as cocoa powder (pages 1-2), where the carob can be substituted for cocoa powder as desired.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process such that the slurry consists of unroasted carob powder since the prior art acknowledges carob powder can be substituted for cocoa powder, where carob pods can be subjected to an alkalization process without issue, and therefore as a matter of manufacturing preference for a particular type of material to manufacture, and to provide a product which has the advantages of those disclosed by Vegkitchen (page 2 first paragraph) while maintaining similarities in color, texture and cooking properties to that of cocoa.
Regarding claim 40, the combination applied to claim 1 teaches a method of preparing an alkalized carob as stated for said claim. The combination is applied to claim 39 and would have been obvious for the same reasons stated for claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 5,114,730) in view of Troplin et al. (WO 2013/178945 A1) and Vegkitchen NPL as applied to claims 1-13, 16-23, 25-29 and 39-40 above, and further in view of Camu et al. (US 2012/0128823 A1).
Regarding claim 15, Ellis teaches the color for each batch can be tested and adjusted before drying in order to make a more uniform product (column 2 lines 51-53). The testing is construed to be a type of analysis. Ellis is silent in teaching taking a sample. 
Camu et al. teaches a method for treating cocoa material (abstract), where the color of the cocoa beans or cocoa products derived therefrom can be sampled, placed on a petri-dish, and measured using a colorimeter with the “well-known” Hunter scale (paragraph 197).
It would have been obvious to one of ordinary skill in the art at the time of the invention to take a sample of the mixture for color analysis in order to determine whether or not the product needs further color correction without risking contamination of the entire batch, since the process of testing samples is well known and commonly practiced in the art, and to ensure color consistency across batches.

Response to Arguments
The arguments against Paolis and Sethi, filed 12/7/2021, have been considered but are rendered moot as the references are not incorporated into the rejection in the instant office action.
Applicant argues on pages 10-11 that the teaching of interchangeability in use of cocoa and carob does not equate to interchangeability of processing. This is not persuasive since the prior art already teaches treating carob in an alkalization process (Troplin page 15 example 1; page 17 “conclusion”; page 20). This suggests to one of ordinary skill in the art that the alkalization process can be applied to carob pods without significant [undesirable] changes. Additionally, Applicant has not shown that applying the alkalization process of Ellis would yield undesirable results or otherwise render the treated material undesirable.
Applicant argues on pages 11-12 that there is no teaching or suggestion in the art to treat unroasted carob powder alone with alkali to arrive at an improved carob powder. This is not persuasive for the same reasons stated above.
Furthermore, regarding treating the powder “alone with alkali”, it is noted that the claims 1 and 40 as currently drafted do not positively recite that the carob powder is treated alone. Additionally, Applicant has not provided sufficient data to indicate criticality or unexpected results associated with the process when treating “unroasted carob powder alone with alkali”. While the effects of alkalizing said powder on color and flavor as stated by Applicant are acknowledged, Examiner further notes that the prior art still teaches a process of exposing carob pod material to alkalization. It would have been within reason to expect that the color and flavor of the carob would have naturally developed in the same manner as described by Applicant, particularly since there does not appear to be any special feature associated with the alkalization process itself; the claimed process appears to be a known alkalization process that is simply applied to carob powder. 
Regarding Applicant’s arguments on page 12 against the size of the fragments disclosed by Troplin, the claims do not recite, and therefore limit the invention to, a particular range of particles sizes of the “powder”. Therefore the “fragments” of Troplin read on the limitation “carob powder”.
Applicant argues on pages 14-15 that the method of Coret (Troplin) fails to address the problem of a beany off-note flavor as stated for samples 3 and 4. Since is not persuasive since said samples contained “weakly alkaline carob (DP type)” and “raw carob powder” (page 18 “recipes tested:”). The conclusions that samples 3-4 have an excessively pronounced carob taste is attributed to the raw or weakly alkalized carob (page 21 “conclusions:”). Regardless, the reference still teaches alkalization of carob pod fragments, which would have produced similar effects to those argued by Applicant.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792